Citation Nr: 1117826	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  06-31 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, with migraine headaches, colitis, and muscle fatigue and pain.

2.  Entitlement to service connection for a low back condition secondary to service connected degenerative joint disease of the left knee, status post total knee replacement.

3.  Entitlement to service connection for a bilateral hip condition secondary to service connected degenerative joint disease of the left knee, status post total knee replacement.

4.  Entitlement to service connection for a dental disability for compensation purposes.

5.  Entitlement to total evaluation based on unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 decision rendered by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a dental disability for compensation purposes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The competent and credible evidence fails to demonstrate that the Veteran has fibromyalgia, with migraine headaches, colitis, and muscle fatigue and pain that is related to her active duty service.

2.  The competent and credible evidence fails to demonstrate that the Veteran has a low back condition secondary to her service connected degenerative joint disease of the left knee, status post total knee replacement.

3.  The competent and credible evidence fails to demonstrate that the Veteran has a bilateral hip condition secondary to her service connected degenerative joint disease of the left knee, status post total knee replacement.

4.  The Veteran is service-connected for degenerative joint disease of the left knee, status post total knee replacement, evaluated as 60 percent disabling.

5.  The Veteran does meet the schedular criteria for TDIU, however, her service-connected disabilities do not cause him to be unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Fibromyalgia is not the result of or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).

2.  A low back condition is not proximately due to or aggravated by the Veteran's service-connected degenerative joint disease of the left knee, status post total knee replacement.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).

3.  A bilateral hip condition is not proximately due to or aggravated by the Veteran's service-connected degenerative joint disease of the left knee, status post total knee replacement. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).

4.  The criteria for the assignment of a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in September 2002, February 2008 and April 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The April 2008 letter provided this notice to the Veteran. 
The Board observes that the September 2002 letter was sent to the Veteran prior to the January 2004 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In this regard, the notice provided in the April 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.  The Board notes that after the notice was provided the case was not readjudicated, however, as the Board has concluded that the preponderance of the evidence is against the Veteran's claims, any questions as to the appropriate disability rating or effective date to be assigned have been rendered moot.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations with respect to the issues on appeal were obtained in September 2003, to include an October 2003 addendum opinion and February 2007, for fibromyalgia and bilateral hip and low back claims, respectively.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, including opinions, obtained in this case are adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).  With respect to the issue of TDIU, the Veteran was afforded an examination in December 2007.  The examination report reflects that the exam was adequate, noting that the examiner offered an opinion relating to employability and was familiar with the Veteran's history.

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for certain chronic diseases such as arthritis when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson,  19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

I.  Fibromyalgia

The Veteran contends that she has fibromyalgia that is related to her active duty service.  Specifically the Veteran contends that she started suffering the symptoms associated with her fibromyalgia while she was on active duty.  In this regard the Veteran claims that she suffered from colitis, pain, bilaterally, in her arms and legs, and pain in her back.  

The Board notes initially that the Veteran does have a current diagnosis of fibromyalgia as noted in the September 2003 VA examination.  As such the Board finds that the Veteran meets the criteria for a current disability as required by 38 C.F.R. § 3.303 (2010).  

While the Board finds that the Veteran does have a current disability, the competent and credible evidence fails to show that the Veteran's current disability is related to her active duty service.  In this regard the Board notes that the Veteran's service treatment records fail to indicate that the Veteran suffered from the above noted symptoms during active duty.  The Veteran's June 1962 entrance examination, to include the report of medical history provided by the Veteran, does not indicate any abnormalities following clinical evaluation.  Likewise, the Veteran's separation examination also does not note any abnormalities upon clinical evaluation.  The Board notes that the Veteran did endorse issues associated with allergies and bone or joint deformity, but that is in reference to her service-connected left knee injury.  The Board notes that the Veteran was diagnosed with an acute episode of gastroenteritis in April 1965, however there is no other mention of gastroenteritis or any of the Veteran's other claimed symptomatology while in service.

The Veteran was afforded a VA examination that addressed her fibromyalgia in September 2003.  As noted above the Veteran was diagnosed with fibromyalgia by the examiner who stated initially that the disorder likely started simultaneously during service with the Veteran's left knee meniscus cyst.  The examiner then noted however, that the belief that the disorder started in service was based on the Veteran's statements that her symptoms started in service.  However, upon review of the Veteran's service treatment records the examiner noted that there were no records reporting any of the symptomatology, other than an acute episode of gastroenteritis.  As such the examiner concluded that he did not find the Veteran's statements credible.  Subsequently, in October 2009, the examiner was asked to clarify his opinion.  In this regard the examiner reviewed the c-file in its entirety and noted that none of the Veteran's claimed symptomatology occurred in service.  The only treatment in the service treatment records pertained to the one episode of gastroenteritis mentioned above, treatment involving the Veteran's left knee, and an incident in which the Veteran fainted and hit her head.  The examiner noted the Veteran's contentions regarding the starting date of her symptomatology, but as none of this could be confirmed by the evidence of record, the examiner questioned the Veteran's credibility.  In addition, the examiner further noted that the Veteran's fibromyalgia was not the same thing as complaints of pain in her knee or from a dental injury, but rather it involved more diffuse symptoms from the neck to the lower back and was symmetric with significant signs of sleep abnormality.  As the examiner was unable to find records involving complaints of this nature, he determined that the Veteran's fibromyalgia is not related to her active duty service.  

The Board acknowledges the September 2002 treating VA physician's statement in a treatment note that the Veteran had fibromyalgia that was likely misdiagnosed for years and having had the privilege of treating the Veteran for the prior seven years he could only conclude that it was more likely than not that the Veteran's current musculoskeletal symptoms were service related.  Additionally, in another September 2002 VA psychology note it is stated that the Veteran's symptoms were discussed and that it was clear that the Veteran had continuity of pain and fatigue dating back to her time in service and that it appeared likely that the Veteran's fibromyalgia began during her service years and that it had continued to progress.  Finally the Board notes the January 2007 letter from the Veteran's private physician which stated that he had been treating the Veteran's various somatic complaints since July 1969.  This physician, who happens to be the Veteran's ex-husband, stated that no records were available because he was not treating her through a clinic or hospital.  He further noted that the Veteran was not officially diagnosed with fibromyalgia until August 1985, which is 20 years after her separation from service.  He contended however that the gap in time between her active duty service and her diagnosis was due to the fact that the term fibromyalgia was not in existence during the Veteran's time of service.   

While the Board acknowledges these positive nexus opinions, after a careful review of the above medical evidence, in its role as a finder of fact, the Board finds that the September 2003 VA examiner's opinion, to include the October 2003 addendum, is the most persuasive medical evidence addressing the etiology of the Veteran's fibromyalgia.  The examiner's opinions reveal that he conducted a thorough examination of the Veteran and provided a full and complete rationale for his opinions.  In addition, the examiner's opinions are highly probative because they reconcile all of the medical evidence of record addressing the inconsistency between the Veteran's statements and the available medical evidence.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the September 2003 VA examiner's opinion is based upon an evaluation of the Veteran and review of the claims folder, to include the aforementioned conflicting opinions, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's fibromyalgia.

The Board acknowledges the Veteran's statements that she has suffered from symptomatology associated with fibromyalgia since service and while she as a lay person is competent to provide evidence regarding injury and symptomatology, she is not competent to provide evidence regarding diagnosis, including the severity of a disease or disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe pain during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide lay statements concerning continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in her assertions.

As noted above, in weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker.  In this instance, while the Veteran may be competent to report symptomatology associated with her fibromyalgia, the medical evidence of record does not support her contentions and as such the Board finds that the Veteran's assertions are not credible.  The Board acknowledges that when determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan.  However in this instance, if the Veteran was suffering from multiple symptoms of pain regarding her legs, arms, and back, as she contends, it is reasonable to believe that she would have sought medical care for these symptoms just as she sought medical care for the treatment of her left knee.  The Veteran's service treatment records contain multiple reports regarding treatment of the left knee.  However, there is no evidence of record that the Veteran complained of any right knee, bilateral arm or back pain while in service or for many years after.  Even acknowledging her private physician's statements that he was treating her at home without keeping records, it is still reasonable to believe that if her symptoms were as severe as is contended, there would be evidence of medical treatment.  As such, the Board does not find the Veteran credible with regard to her contentions that she has suffered from pain constantly since her active duty service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).
 
With consideration of all of the above the Board finds that the more probative evidence fails to demonstrate that the Veteran's fibromyalgia is the result of her active duty service.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Low Back and Bilateral Hips Secondary to Left Knee

The Veteran has, from her initial claim, with regard to her claims for a low back condition and a bilateral hip condition, limited her appeal to service connection as secondary to her service connected left knee disability.  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran claims that her current low back and bilateral hip conditions should receive secondary service connection to her service connected degenerative joint disease of the left knee, status post total knee replacement.  As such, it is necessary to determine if her low back and bilateral hip conditions were proximately caused by or chronically worsened by the Veteran's service-connected left knee.

With regard to the issue of secondary service connection, the Board notes that while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection, effective October 10, 2006.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the nonservice-connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Prior to this amendment, secondary service connection was warranted for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The amendments to this section are not liberalizing.  Therefore, because the Veteran's original claims of entitlement to service connection for a low back condition and a bilateral hip condition, to include as secondary to service-connected degenerative joint disease of the left knee, status post total left knee replacement were received in July 2001, the Board will apply the former version of the regulation.

The Veteran was afforded a VA examination in February 2007.  With regard to her hips, she reported pain at 5/10 that increased with movement but decreased while resting or with the application of heat.  The examiner noted that the Veteran was not then receiving treatment for the pain in her hips.  Upon examination, there was tenderness over both hips, the findings were symmetrical.  The examiner noted that the Veteran's range of motion revealed increased motion with some limitation of motion.  The examiner diagnosed the Veteran with hypermobile hips.  X-rays of the hips, taken in conjunction with the examination, were normal bilaterally.  

With regard to the low back the Veteran reported pain at 7/10 that increased when standing or moving but decreases with sitting or the application of heat.  The examiner noted that the Veteran had been treated by a chiropractor for the pain in her low back and was diagnosed by the chiropractor with lumbosacral neuralgia and degeneration of the lumbar spine for segmental dysfunction.  Upon examination it was noted that the Veteran had diffuse tenderness up and down the spine.   Range of motion testing revealed hypermobility of the spine, but testing was limited due to her limited mobility.  There was some limitation of motion and the diagnosis was early degenerative changes in the lumbar spine.  X-rays taken in conjunction with the examination revealed disc space narrowing with a spondylolisthesis. 

After reviewing the Veteran's c-file and providing a thorough examination the February 2007 VA examiner opined that it was unlikely that the Veteran's service-connected left knee caused the hypermobility of her hips bilaterally or the slight degenerative changes in the lumbar spine.  The examiner further noted that the Veteran had fibromyalgia and that she experienced pain from her head to her toes, the pain for her bilateral hips and low back being part of that pain.  The examiner stated that while it was difficult to differentiate between fibromyalgia and the localized degenerative changes, the majority of the Veteran's bilateral hip and low back issues, the examiner opined, were related to her fibromyalgia.  In this regard the examiner provides further rationale with regard to the Veteran's bilateral hip pain citing that the findings were symmetrical.  With consideration of all of the above, the examiner opined that it was less likely than not that the Veteran's left knee condition is causing or significantly aggravating the Veteran's low back or bilateral hip conditions.

Therefore, while the Board notes that the Veteran has a current disorder with respect to both her low back and her bilateral hips, the evidence fails to demonstrate that either disorder is secondarily related to her service-connected degenerative changes to the left knee, status post total left knee replacement.

Finally the Board notes the Veteran's statements that she suffers from pain in her low back and bilateral hips and while the Veteran as a lay person is competent to provide evidence regarding injury and symptomatology, she is not competent to provide evidence regarding diagnoses, including the severity of a disease or disorder, or etiology in relation to another disorder.  Espiritu.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; see also Robinson.  As such the Board recognizes that the Veteran is competent to report pain.  However, pain alone without an underlying disorder is not a disability for which service connection may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Additionally, the possibility of a causal relationship between one disability and another requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether her low back condition and bilateral hip condition are related to her service-connected left knee.

The Board finds that the medical evidence of greater probative weight shows that the Veteran's hypermobile hips and degenerative changes in the lumbar spine are not caused by or aggravated by the Veteran's service-connected left knee and indeed there is evidence that the current back and hip disorders are not at all related to the Veteran's left knee, but rather her fibromyalgia.  Therefore the preponderance of the evidence is against the Veteran's claim of secondary service connection for a low back disorder or a bilateral hip disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert.

III.  TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2010).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service- connected for degenerative joint disease of the left knee, status post total knee replacement, evaluated as 60 percent disabling.  Therefore, the Veteran does meet the general schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether she is unable to secure or follow substantially gainful occupation as a result of such service-connected disability.  The record reflects that the Veteran has a BS degree in elementary education with an additional 1 to 1.5 years of college education following her BS degree with about one year of that being at the Masters level.  The Veteran worked as a surgical tech prior to becoming a teacher and working from 1983 to 1992 until the school she was teaching at closed.  Subsequently she worked at an extension campus of a college as an educator/teaching assistant.  She worked at this job until 1998 when her fibromyalgia made it difficult to work there any longer.  Following that she had her own business until 2001 and has not worked since.  She started collecting her Social Security in 2002.  See VA examination report dated December 2007.
The Veteran was afforded a VA examination in December 2007 to address the issue of the effect of her service-connected disability on her ability to maintain employment.  The examiner in the December 2007 examination noted that the Veteran's degenerative joint disease of the left knee, status post total knee replacement would limit the Veteran to basically a sedentary-type job because the Veteran is unable to do prolonged standing, climbing stairs, walking on uneven or slippery surfaces, or carry anything over 10 pounds.  As such the Board notes that the Veteran's service-connected disability limits her to sedentary work.

The examiner noted that while the Veteran's service-connected left knee disability limited her to sedentary work, her most severe vocational limitations were with regard to her age or non-service-connected disabilities such as her fibromyalgia.  Therefore as the Veteran's service-connected disability would only limit her to sendentary work which given her education and background would not preclude substantially gainful occupation, the Board finds that the Veteran is not entitled to TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a Veteran is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule.  Id.

The Board has considered the potential application of various provisions of Title 38 of the Code of Federal Regulations, but the record does not indicate that the Veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b) (2010).  In this regard, the Board finds that there has been no showing by the Veteran that her service-connected disability has resulted in her unemployability.  Any limits on the Veteran's employability due to her service-connected disability has been contemplated by the rating schedule.  The evidence also does not reflect that the Veteran's service-connected disability has necessitated any frequent periods of hospitalization or caused marked interference with employment.  Thus, the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating with regard to any of the Veteran's service-connected disabilities.  

The Board acknowledges that the Veteran does not currently hold full-time employment.  The Board notes that her employment termination, however, was unrelated to her service-connected disability.  The Board notes that the evidence of record indicates that the Veteran has a post graduate education level.  Additionally, the report of a December 2007 VA examination indicates that the Veteran's service connected left knee disability would affect her ability to maintain gainful employment with regard to a job requiring physical labor, but would not preclude the Veteran from performing sedentary work.  In the absence of such factors, while the Veteran is currently unemployed, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) are not met.  See Bagwell, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).


ORDER

Entitlement to service connection for fibromyalgia with migraine headaches, colitis, and muscle fatigue and pain is denied.

Entitlement to service connection for a low back condition secondary to service connected degenerative joint disease of the left knee, status post total knee replacement is denied.

Entitlement to service connection for a bilateral hip condition secondary to service connected degenerative joint disease of the left knee, status post total knee replacement is denied.

Entitlement to TDIU is denied.



REMAND

While the Board regrets any additional delay, after review of the record, it finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for a dental disability for compensation purposes.

Under VA regulations, service connection for compensation purposes is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150.

A Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  A claim for service connection is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).

For purposes of determining service connection of dental conditions for treatment purposes, the rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in- service trauma, or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).

Outpatient dental treatment may be authorized by the Chief of Dental Service under the provisions set forth in 38 C.F.R. § 17.161 if the Veteran falls into one of the classes of eligibility.

Legal authority provides for various categories of eligibility for VA outpatient dental treatment, such as Veterans having a compensable service-connected dental condition (Class I eligibility); Veterans having a noncompensable service-connected dental condition, provided that they apply for treatment within a year after service (Class II eligibility); and those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  Other categories include treatment for Veterans having a dental condition determined to be aggravating disability from an associated service-connected disability (Class III eligibility); Veterans whose service connected disabilities are evaluated as 100 percent, or who receive a total rating for individual unemployability (Class IV eligibility); and certain treatment for those who are enrolled in a rehabilitation program under chapter 31 (Class V eligibility).  Finally, any Veteran scheduled for admission or otherwise receiving care and services under Chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381(d). 

The following will not be service connected for treatment purposes:  (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).  Finally, teeth extracted due to chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(f).  

The evidence demonstrates that the Veteran did have dental work performed in service.  She contends that she fainted while on active duty and fell, injuring her face, including dental damage.  An August 1962 service treatment record indicates that the Veteran did indeed fall, however there is nothing in the service treatment record regarding dental work.  The Veteran's in-service dental records do indicate that she had dental work done, however it is difficult to determine exactly what was done or whether it was the result of the documented fall.  

The Board observes that the Veteran has not been provided a VA dental examination.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, on remand, the Veteran should be provided a VA examination to determine whether any current dental disorder is etiologically related to her active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA dental examination for the purpose of ascertaining the nature and etiology of any current dental disorder. The claims file, including a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should specify the nature of any current dental disorder, providing appropriate diagnoses.  The examiner should then provide an opinion as to whether any current dental disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to trauma in service.  A detailed rationale should be provided for all opinions.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


